Name: Council Regulation (EEC) No 977/82 of 26 April 1982 amending Regulation (EEC) No 562/81 on the reduction of customs duties on imports into the Community of certain agricultural products originating in TurkeÃ ¦t
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 115/2 Official Journal of the European Communities 29 . 4. 82 COUNCIL REGULATION (EEC) No 977/82 of 26 April 1982 amending Regulation (EEC) No 562/81 on the reduction of customs duties on imports into the Community of certain agricultural products originating in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, shall be subject to the tariff treatment applicable to third countries enjoying most-favoured-nation treat ­ ment ; whereas the Hellenic Republic therefore con ­ tinues to apply the said arrangements, HAS ADOPTED THIS REGULATION Article 1 The Annex to Regulation (EEC) No 562/81 is hereby amended as follows : 1 . subheading 03.02 A I f) : in footnote (c), the phrase 'reduced to 2-2 % (suspension) up to and including 28 February 1982' is replaced by the phrase 'reduced to 2-5 % (suspension) up to and including 30 June 1982' ; 2. subheading 03.02 A II d) : in footnote (d), the phrase 'up to and including 28 February 1982' is replaced by the phrase 'up to and including 30 June 1982' ; 3 . the following subheading shall be added after subheading 09.01 C : Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the EEC-Turkey Association Council, by its Decision No 1 /80, decided to abolish in stages the customs duties still applicable to imports into the Community of agricultural products originating in Turkey which may not yet be imported into the Community free of customs duty ; Whereas Regulation (EEC) No 562/81 ('), as last amended by Regulations (EEC) No 3824/81 and (EEC) No 3825/81 (2), established rates of duty applicable for the period 1 January 1981 to 31 December 1982 ; whereas, in accordance with Decision No 1 /80, the said rates were calculated on the basis of the customs duties applicable in the Community ; Whereas, by Regulation (EEC) No 3797/81 (3), an erga omnes Community tariff quota at a duty of 10 % was opened for the period 1 January to 31 December 1982 for herring fillets prepared or preserved in vinegar, presented in packings of a net capacity of 10 kilo ­ grams or more ; whereas, by Regulation (EEC) No 3808/81 (4), the import levy on spelt for use as seed was replaced by a customs duty of 20 % ; whereas, by Regulation (EEC) No 357/82 Q, the autonomous Common Customs Tariff duties on certain coalfish and fillets of coalfish were suspended erga omnes at the level of 9 % for the period 1 March to 30 June 1982 ; Whereas the duties applicable in the Community to those products have therefore been amended and this should be taken into account for the determination of the customs duties to be applied in the same period to import of the said products originating in Turkey ; Whereas it is accordingly necessary to amend the Annex to Regulation (EEC) No 562/81 ; Whereas, in accordance with Regulation (EEC) No 3555/80 (*), imports into Greece originating in Turkey ' 10.01 Wheat and meslin : A. Spelt for sowing (a) 14'; the following footnote shall be added : '(a) Entry under this subheading is subject to condi ­ tions to be determined by the competent authorities.' ; 4. subheading 1 6.04 C II : a footnote reference '(a)' shall be added next to the 14% rate of duty ; the following footnote shall be added : '(a) Duty of 7 % up to and including 31 December 1982 within the limits of an erga omnes Community tariff quota of 3 000 tonnes, to be granted by the competent authorities for herring fillets prepared or preserved in vinegar, presented in packings of a net capacity of 10 kilograms or more.' ; (') OJ No L 65, 11 . 3 . 1981 , p. 1 . (2) OJ No L 388, 31 . 12. 1981 , pp. 1 and 3 . (3) OJ No L 379, 31 . 12. 1981 , p . 27. (4) OJ No L 382, 31 . 12. 1981 , p. 37. 0 OJ No L 46, 18 . 2. 1982, p. 1 . ( «) OJ No L 382, 31 . 12. 1980, p . 1 . 29 . 4. 82 Official Journal of the European Communities No L 115/3 It shall apply from :5. subheading 16.04 G I : footnote (a) shall become footnote (b). Article 2  1 January 1982 with regard to points 4 and 5 of Article 1 ,  1 February 1982 with regard to point 3 of Article 1 ,  1 March 1982 with regard to points 1 and 2 of Article 1 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 26 April 1982. For the Council The President L. TINDEMANS